Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are presented for examination.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of 

Claims 1, 2, 9 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guo (US Pub. No. 2021/0104701 A1) in view of Park et al. (US Pub. No. 2018/0151838 A1), hereafter referred to as Park.

As to claim 1, Guo discloses a display panel (fig 1 [0017]) comprising:
a base layer (fig 1, layer 1) on which a display area (left side) and a non-display area (right side) adjacent to the display area are defined;
a circuit layer (fig 1, TFT layer 3) on the base layer (1);
a light emitting element (13) on the pixel circuit layer (3) and comprising a pixel electrode (12) electrically connected to the pixel circuit layer (3), an emission layer (13) on the pixel electrode (12), and a common electrode (14) on the emission layer (13) and extending from the display area toward the non-display area (left side toward right side);

an encapsulation layer (layers 7, 8, 11) on the light emitting element and comprising a first barrier film (7), an organic film (8) on the first barrier film (7), and a second barrier film (11) on the organic film (8); and 
a first dam (fig 1, dam layers 9 and 10) between the first barrier film (7) and the second barrier film (11), outside the organic film (8), and overlapping the non-display area (area to the right of the emission element 13) and the pixel defining film (5) on a plane. 
Guo does not explicitly disclose wherein the circuit layer comprises: a pixel circuit layer overlapping the display area and a driving circuit layer overlapping the non-display area and having a power electrode and a driving signal line; and
wherein the first barrier film and second barrier film are inorganic layers. 
Nonetheless, Park discloses wherein a display circuit layer comprises a pixel circuit layer overlapping the display area and a driving circuit layer overlapping the non-display area and having a power electrode and a driving signal line (fig 3 and [0038]-[0040]); and

It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to include the pixel and driving circuit layers of Park in the display of Guo so that improved operation of the light emitting elements is achieved and to form the barrier films of Guo from inorganic materials as taught by Park since inorganic barrier films provide a good barrier from oxygen and moisture to prevent contamination of the display elements. 

As to claim 2, Guo in view of Park disclose the display panel of claim 1 (paragraphs above).
Guo further discloses wherein the first dam (layers 9, 10) is directly between the first barrier film (7) and the second barrier film (11). 

As to claim 9, Guo in view of Park disclose the display panel of claim 1 (paragraphs above).  
wherein the first dam comprises a polymer resin ([0031] polytetrafluoroethylene layer 9), and 


As to claim 14, Guo in view of Park disclose the display panel of claim 9 (paragraphs above).
Park further discloses wherein the first inorganic film comprises at least one of silicon oxide, silicon nitride, or silicon nitride oxide ([0067]), and 
Guo further discloses the organic film comprises an organic polymer having a hydrophilic repeating unit ([0030]). 

Claims 10, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guo in view of Park and further in view of Nakayama (US Pub. No. 2019/0044094 A1).

As to claim 10, Guo in view of Park disclose the display panel of claim 9 (paragraphs above).
Guo in view of Park wherein the polymer resin comprises a first repeating unit represented by formula 1. 

It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to use a polymer resin represented by formula 1 as the hydrophobic polymer resin material of Guo in view of Park as taught by Nakayama since this will allow for optimizing the glass transition temperature and hydrophobicity of the dam material for the improved barrier of the organic encapsulant material. 

As to claim 12, Guo in view of Park and Nakayama disclose the display panel of claim 10 (paragraphs above).
Nakayama further discloses wherein the polymer resin further comprises at least one of an acrylic repeating unit, an imide repeating unit, an olefin repeating unit, a phenol repeating unit, a siloxane repeating unit, a polyol repeating unit, an ether repeating unit, or a thiol repeating unit, and 
the repeating units each independently comprise a substituted or unsubstituted aryl group having 6 to 20 ring-forming carbon atoms ([0062]-[0085]). 


As to claim 13, Guo in view of Park and Nakayama disclose the display panel of claim 12 (paragraphs above).
Nakayama further discloses wherein the acrylic repeating unit is represented by formula 2-1, the imide repeating unit is represented by formula 2-2 and the olefin repeat unit is represented by formula 2-3 ([0062]-[0085]).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to use a polymer resin represented by formula 1 as the hydrophobic polymer resin material of Guo in view of Park as taught by Nakayama since this will allow for optimizing the glass transition temperature and hydrophobicity of the dam material for the improved barrier of the organic encapsulant material. 

Claims 15-17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qian et al. (US Pub. No. 2021/0226162 A1), hereafter referred to as Qian, in view of Park and further in view of Nakayama (US Pub. No. 2019/0044094 A1).

As to claim 15, Qian discloses a display panel (fig 2A-B, [0067]) comprising:
a base layer (fig 2B, layer 1) on which a display area (area covered by layer 5) and a non-display area (area surrounding 5) adjacent to the display area are defined;
a light emitting element (element 2; [0056]); 
an encapsulation layer (401, 402 and 5) on the light emitting element (2) and comprising a first inorganic film (401; [0056]), an organic film (5; [0056]) on the first inorganic film, and a second inorganic film (402; [0064]) on the organic film (5); and 
a first dam (3) direction between the first inorganic film (401) and the second inorganic film (402) overlapping the non-display area (outside of layer 5), and comprising a polymer resin ([0070]).
Qian does not disclose a circuit layer on the base layer and the light emitting element on the circuit layer; and 

Nonetheless, Park discloses a circuit layer on a base layer and a light emitting element on the circuit layer (fig 2, circuit layer 110 on base layer 101 with light emitting element 130).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to include the circuit layer of Park on the panel of Qian in order to improve the operation as a display device. 
Furthermore, Nakayama discloses wherein a hydrophobic polymer material including a polymer resin having a first repeating unit represented by formula 1 ([0062]-[0085]). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to use a polymer resin represented by formula 1 as the hydrophobic polymer resin material of Qian in view of Park as taught by Nakayama since this will allow for optimizing the glass transition temperature and hydrophobicity of the dam material for the improved barrier of the organic encapsulant material. 


As to claim 16, Qian in view of Park and Nakayama disclose the display panel of claim 15 (paragraphs above).
Nakayama further discloses wherein the polymer resin further comprises at least one of an acrylic repeating unit, an imide repeating unit, an olefin repeating unit, a phenol repeating unit, a siloxane repeating unit, a polyol repeating unit, an ether repeating unit, or a thiol repeating unit, and the repeating units each independently comprise a substituted or unsubstituted aryl group having 6 to 20 ring-forming carbon atoms ([0062]-[0085]).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to use a polymer resin represented by formula 1 as the hydrophobic polymer resin material of Guo in view of Park as taught by Nakayama since this will allow for optimizing the glass transition temperature and hydrophobicity of the dam material for the improved barrier of the organic encapsulant material. 

As to claim 17, Qian in view of Park and Nakayama disclose the display panel of claim 15 (paragraphs above).
Park further discloses wherein the circuit layer comprises a pixel circuit layer overlapping the display area (fig 2, pixel circuit 110) and a 
the driving circuit layer comprising a power electrode and providing a driving signal to the pixel circuit layer (fig 3 and [0038]-[0040]), 
wherein the light emitting element (130) is on the pixel circuit layer (110), and comprises a pixel electrode (131), an emission layer (132) on the pixel electrode (131), and a common electrode (133) on the emission layer (132) and extending from the display area toward the non-display area (133 from region A/A to region I/A), 
further comprising a pixel defining film (PDL 106) on the pixel electrode (131) and exposing at least a portion of the pixel electrode (131),
wherein a first dam (fig 3, dam 154-2 including PDL layer 106) overlaps the non-display area (I/A) and the pixel defining film (106) on a plane. 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to include the dam of Qian on a portion of the PDL layer of the display panel as taught by Park since this will allow for increasing the height of the dam structure resulting in improved prevention of overflow of the organic encapsulation material. 
 
As to claim 19, Qian in view of Park and Nakayama disclose the display panel of claim 17 (paragraphs above).
Park further discloses a second dam (fig 3, 156-2) on the same layer as the first dam (154-2), 
wherein the second dam overlaps the pixel defining film on a plane (154-2 and 156-2 overlap 154-1 and 156-1 which is considered to be part of the PDL 106). 

As to claim 20, Qian in view of Park and Nakayama disclose the display panel of claim 17 (paragraphs above).
Park further discloses a second dam (fig 3, 151) that does not overlap the pixel defining film (106) on a plane. 

Allowable Subject Matter
Claims 3-8, 11 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach or suggest a connection electrode that electrically connects the power electrode and the .  

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Pub. No. 2020/0099007A1; 2019/0312226 A1; US 2019/0036063A1; and US 2019/0006431A1 are pertinent prior art references. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN M CAMPBELL whose 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Purvis, Sue can be reached on (571)272-1236236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SHAUN M CAMPBELL/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        3/21/2022